Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 14, 2018

                                     No. 04-17-00405-CR

                                     The STATE of Texas,
                                          Appellant

                                               v.

                                    Callie Mae MERRITT,
                                           Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 6014
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        After we granted the Appellee Merritt’s first motion for an extension of time to file his
brief, the appellee’s brief was due on February 1, 2018. Four days after the due date, the
appellee filed his second motion for a thirty-day extension of time to file its brief.
       The appellee’s motion is GRANTED. The appellee’s brief is due on March 2, 2018.
Any further motion for extension of time to file the State’s brief will be strongly disfavored.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of February, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court